Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 and 4 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calleija et al. (2019/0248233). In regard to claim 1, Calleija discloses a drive system for a vehicle (Fig. 4) comprising a first gear configured to receive rotational motion (Fig. 4, item 13), a second gear coupled to the first gear so as to receive rotational motion from the first gear (Fig. 4, item 14), and a drive wheel coupled to and offset from the second gear, wherein the drive wheel is offset a distance from a steering axis and oriented such that, when in motion and in contact with a surface, the drive wheel imparts a torque that counteracts a torque imparted through the first gear (Fig. 4, item 5).
In regard to claim 2, Calleija discloses a drive motor coupled to the first gear (Fig. 4, item 26).
In regard to claim 4, Calleija discloses wherein the drive motor is coupled to the first gear through a reduction gear box, the reduction gear box configured to reduce the drive motor rotational speed provided to the first gear (Fig. 4, item 33).
In regard to claim 5, Calleija discloses wherein the drive system is configured to pivot about the steering axis (Fig. 4).
In regard to claim 6, Calleija discloses herein the first gear and second gear are disposed orthogonal to each other (Fig. 4).
In regard to claim 7, Calleija discloses wherein the first gear and second gear are bevel gears, each with a plurality of teeth, and the teeth of the first gear are enmeshed with the teeth of the second gear (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija et al. (2019/0248233) as applied to claims 1 – 2 and 4 – 7 above, and further in view of McVicar et al. (10,227,223). In regard to claim 9, Calleija discloses wherein, the first gear is coupled to the drive motor such that the first gear receives torque from the drive motor to create the torque imparted through the first gear, and the drive wheel is offset from the steer axis by a distance such that the drive wheel imparts a torque when in motion that counteracts the torque imparted through the first gear from the drive motor (Fig. 4).
Calleija does not disclose the use of the drive system in a pallet truck. In regard to claims 9 and 11, McVicar discloses wherein a vehicle comprises a pallet truck defining a longitudinal centerline (Figs. 3 and 17, item 50), and a drive system comprises a drive motor positioned parallel to a steering axis of the pallet truck, the steering axis perpendicular to the longitudinal centerline (Fig. 3, item 52), and the drive wheel is positioned to drive the pallet truck along the longitudinal center line of the pallet truck (Figs. 3 and 17).
In regard to claim 12, Calleija discloses a tiller configured to rotate about the steering axis, wherein the drive wheel is coupled to the tiller (Fig. 3, item 56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive system, as taught by Calleija, to the pallet truck or McVicar, in order to minimize skid of the wheel (Calleija paragraph 56).

Allowable Subject Matter
Claims 16 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance: Calleija et al. (2019/0248233) discloses a drive system similar to the instant invention; however Calleija, either alone or in combination, neither discloses nor suggests a drive system method comprising rotating a drive wheel about a drive wheel centerline that lies in a plane of rotation of the drive wheel in response to rotating the output shaft, wherein the drive wheel centerline is offset from the steer axis by a distance thus creating a second torque equal in magnitude to the first torque but acting in an opposite rotational direction from the first torque. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 8, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Calleija et al. (2019/0248233) discloses a drive system similar to the instant invention; however Calleija, either alone or in combination, neither discloses nor suggests a drive system comprising (in regard to claims 3 and 13) a drive motor directly coupled to a the first gear, and (in regard to claims 8 and 15) wherein a drive wheel is offset a distance calculated with the formula d = r/nfd, where d is the offset distance, r is a drive wheel radius, and nfd is a final drive ratio defined by size of the first gear relative to the size of the second gear. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kruse (6,349,781) discloses a transmission for a steerable drive wheel of a forklift;
Holmberg et al. (6,491,127) disclose a powered caster wheel module;
Jorgensen et al. (2011/0024219) disclose an omni rotational driving and steering wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618